Mr. Presiding Justice Gridley delivered the opinion of the court. 3. Contempt, § 50*—when proceeding for criminal contempt distinctive. On proceedings for criminal contempt, the application for attachment may be made in the original cause and nevertheless the contempt proceeding be a distinct case, criminal in its nature. 4. Contempt—when misrepresentation as to qualifications as surety criminal contempt. Proceedings to punish one for misrepresentation in response to interrogatories of the court as to his qualifications to act as surety on a recognizance are criminal in nature. 5. Contempt, § 56*—what requisite on proceeding for criminal contempt. In proceedings for criminal contempt, it is necessary that respondent be apprised with reasonable certainty, by affidavit, information or rule to show cause, of the nature of the charge against him and of the facts upon which the alleged contempt is predicated, and that he shall have a reasonable opportunity to answer the charge by a written answer under oath. 6. Contempt, § 61*—what proper practice on proceedings for criminal contempt. As a general rule, where contempt proceedings are criminal in their nature, the defendant is tried upon his sworn answer made to the information or affidavit or interrogatories, filed, though he may answer the charge orally under oath in open court. 7. Contempt, § 61*—when answer sufficient to discharge from criminal contempt. If, on proceedings for criminal contempt, defendant by his sworn answer specifically denies the facts upon which the charge is founded, or if he sets up other facts which, if true, are sufficient to acquit him of the charge, then he must be discharged, as his answer presents an issue of fact which cannot be tried by the court in such proceeding. 8. Contempt, § 68*—when opposing testimony not heard. Where a defendant in a proceeding for criminal contempt files a sworn answer specifically denying the facts upon which the charge is founded, opposing testimony will not be heard. 9. Contempt, § 61*—what proper procedure where defendant’s answer fails on criminal proceeding. On a proceeding for criminal contempt, if defendant’s sworn answer proves false, the remedy is by indictment for perjury. 10. Contempt, § 61*—when answer sufficient to discharge on proceeding for criminal contempt. On a proceeding for criminal contempt, based on alleged misrepresentations of defendant as to his qualifications as surety on a recognizance in a pending cause, where defendant orally denies under oath in open court that he made the statements as to his qualification, he sufficiently purges himself of the charge and the rule against him should be discharged.